Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of March 31, 2017
(the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Oxford”), as collateral agent (in such capacity, “Collateral Agent”),
the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time
to time including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and REATA PHARMACEUTICALS, INC., a Delaware corporation with offices located at
2801 Gateway Drive, Suite 150, Irving, TX  75063 (“Borrower”), provides the
terms on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders.  The parties agree as follows:

1.ACCOUNTING AND OTHER TERMS

1.1Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP; provided that if at any time any change in GAAP would
require that operating leases entered into in the ordinary course of business be
treated in a manner similar to capital leases under GAAP, all financial
covenants, requirements and terms in this Agreement shall continue to be
calculated or construed as if such change in GAAP had not occurred and no
operating lease in effect  at the time of such change, or new lease entered into
after such change that would have been treated as an operating  lease before
such change, shall be treated as a capital lease for any purpose
hereunder.  Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.  All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

2.LOANS AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay each Lender
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2Term Loans.

(a)Availability.  (i) Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate amount of Twenty Million Dollars ($20,000,000.00)
according to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term A Loan”,
and collectively as the “Term A Loans”).  After repayment, no Term A Loan may be
re‑borrowed.

(ii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in an aggregate amount up to Fifteen Million Dollars ($15,000,000.00)
according to each Lender’s Term B Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term B Loan”,
and collectively as the “Term B Loans”; each Term A Loan or Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loans and the
Term B Loans are hereinafter referred to collectively as the “Term
Loans”).  After repayment, no Term B Loan may be re‑borrowed.

(b)Repayment.  Borrower shall make monthly payments of interest only, in
arrears, commencing on the first (1st) Payment Date following the Funding Date
of each Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date; provided that Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal, together with applicable

 

--------------------------------------------------------------------------------

 

interest, in arrears, to each Lender, as calculated by Collateral Agent (which
calculations shall be deemed correct absent manifest error) based upon: (1) the
amount of such Lender’s Term Loan, (2) the effective rate of interest, as
determined in Section 2.3(a), and (3) a repayment schedule equal to (x)
forty-one (41) months, if the Amortization Date is November 1, 2018 or (y)
thirty-five (35) months, if the Amortization Date is May 1, 2019.  All unpaid
principal and accrued and unpaid interest with respect to each Term Loan is due
and payable in full on the Maturity Date.  Each Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

(c)Mandatory Prepayments.  If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to Collateral Agent, for payment to each Lender in accordance
with its respective Pro Rata Share, the Final Payment in respect of the Term
Loan(s).

(d)Permitted Prepayment of Term Loans.  Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least ten (10) days prior to such
prepayment, and (ii) pays to the Lenders on the date of such prepayment, payable
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of (A) all outstanding principal of the Term Loans plus accrued and
unpaid interest thereon through the prepayment date, (B) the Final Payment, (C)
the Prepayment Fee, plus (D) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.

2.3Payment of Interest on the Credit Extensions.

(a)Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the Basic Rate, determined by Collateral Agent on the Funding Date of the
applicable Term Loan, and then monthly thereafter, which interest shall be
payable monthly in arrears in accordance with Sections 2.2(b) and 2.3(e).
Interest shall accrue on each Term Loan commencing on, and including, the
Funding Date of such Term Loan, and shall accrue on the principal amount
outstanding under such Term Loan through and including the day on which such
Term Loan is paid in full.

(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall accrue interest at a floating per annum
rate equal to the rate that is otherwise applicable thereto plus five percentage
points (5.00%) (the “Default Rate”).  Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Collateral Agent.

(c)360‑Day Year.  Interest shall be computed on the basis of a three hundred
sixty (360) day year, and the actual number of days elapsed.

(d)Debit of Accounts.  Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower or any of its Subsidiaries, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due.  Any such
debits (or ACH activity) shall not constitute a set‑off.

(e)Payments.  Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month.  Payments of principal and/or
interest received after 2:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including

WEST\275560994.6

 

 

368986-000139

2

 

 

--------------------------------------------------------------------------------

 

payments of principal and interest, and all fees, expenses, indemnities and
reimbursements, shall be made without set‑off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds.

2.4Secured Promissory Notes.  The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due.  Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, with a customary indemnification by
such Lender, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

2.5Fees.  Borrower shall pay to Collateral Agent:

(a)Facility Fee.  A fully earned, non‑refundable facility fee, solely for the
account of Collateral Agent, equal to one-half of one percent (0.50%) of the
funded amount of each Term Loan, which shall be due and payable on the Funding
Date of each Term Loan;

(b)Final Payment.  The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(c)Prepayment Fee.  The Prepayment Fee, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares; and

(d)Lenders’ Expenses.  All Lenders’ Expenses (including reasonable and
documented attorneys’ fees and expenses for documentation and negotiation of
this Agreement) incurred through and after the Effective Date when due; provided
that the good faith deposit of Fifty Thousand Dollars ($50,000.00) paid by
Borrower to the Collateral Agent on or about March 2, 2017 shall be applied
towards Lenders’ Expenses incurred through the Effective Date payable pursuant
to this Section 2.5(d), and the balance left over, if any, shall be applied
towards the facility fee due pursuant to Section 2.5(a) hereof.

2.6Withholding.  Payments received by the Lenders from Borrower hereunder will
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any governmental authority (including any
interest, additions to tax or penalties applicable thereto, collectively,
“Taxes”).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required withholding or deduction, each Lender receives a net sum equal to
the sum which it would have received had no withholding or deduction been
required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority; provided, however, Borrower shall not be
required to pay any additional amount to any Lender with respect to Excluded
Taxes.  Borrower will, upon request, furnish the Lenders with proof reasonably
satisfactory to the Lenders indicating that Borrower has made such withholding
payment; provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower.  The agreements and obligations of Borrower
contained in this Section 2.6 shall survive the termination of this Agreement.

On the date of this Agreement, each Lender shall deliver to Borrower a complete
and properly executed IRS Form W-9.  If any assignee of a Lender’s rights under
Section 12.1 of this Agreement is not a “United States Person” as defined in
Section 7701(a)(30) of the U.S. Internal Revenue Code (“Non-U.S. Lender”), such
Non-U.S. Lender shall, upon

WEST\275560994.6

 

 

368986-000139

3

 

 

--------------------------------------------------------------------------------

 

becoming party to this Agreement, deliver to Borrower a complete and properly
executed IRS Form W-8BEN-E (or W-8BEN, as applicable), W-8ECI or W-8IMY, as
appropriate, or any successor form prescribed by the IRS, certifying that such
Non-U.S. Lender is entitled to an exemption from U.S. withholding tax on
interest and other amounts payable under this Agreement.  Notwithstanding the
foregoing, (i) Borrower shall not be required to pay any additional amount to
any Non-U.S. Lender hereunder if such Non-U.S. Lender fails or is unable to
deliver the forms, certificates or other evidence described in the preceding
sentence, unless such Non-U.S. Lender’s failure or inability to deliver such
forms is the result of any change in any applicable law, treaty or governmental
rule, or any change in the interpretation thereof after such Non-U.S. Lender
became a party to this Agreement and (ii) Borrower shall not be required to pay
any additional amount to any Non-U.S. Lender hereunder with respect to taxes
imposed under Sections 1471 through 1474 of the U.S. Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

3.CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Each Lender’s obligation
to make a Term A Loan is subject to the condition precedent that Collateral
Agent and each Lender shall consent to or shall have received, in form and
substance reasonably satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

(a)original Loan Documents, each duly executed by Borrower and each Subsidiary,
as applicable;

(b)subject to Section 6.6, duly executed original Control Agreements with
respect to any Collateral Accounts maintained by Borrower or any of its Domestic
Subsidiaries;

(c)duly executed original Secured Promissory Notes in favor of each Lender
according to its Term A Loan Commitment Percentage;

(d)[intentionally omitted];

(e)the Operating Documents of the Borrower and its Subsidiaries and good
standing certificates of Borrower and its Domestic Subsidiaries certified by the
Secretary of State (or equivalent agency) of Borrower’s and such Domestic
Subsidiaries’ jurisdiction of organization or formation and each jurisdiction in
which Borrower and each Subsidiary is qualified (to the extent applicable in the
relevant jurisdiction(s) of such Subsidiary) to conduct business, each as of a
date no earlier than thirty (30) days prior to the Effective Date;

(f)a completed Perfection Certificate for Borrower and each of its Subsidiaries;

(g)the Annual Projections, for the current calendar year;

(h)duly executed original officer’s certificate for Borrower and each Subsidiary
that is a party to the Loan Documents, relating to the Operating Documents,
corporate authorizations and other matters in a form reasonably acceptable to
Collateral Agent and the Lenders;

(i)certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

(j)a landlord’s consent executed in favor of Collateral Agent in respect of all
of Borrower’s and each Domestic Subsidiaries’ leased locations;

WEST\275560994.6

 

 

368986-000139

4

 

 

--------------------------------------------------------------------------------

 

(k)a bailee waiver executed in favor of Collateral Agent in respect of each
third party bailee where Borrower or any Domestic Subsidiary maintains
Collateral having a book value in excess of Two Hundred Fifty Thousand Dollars
($250,000.00); provided that, Borrower shall not be required to provide bailee
waivers with respect to third party bailees in possession of Pre-Clinical and
Clinical Trial Supplies;

(l)a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(m)evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders; and

(n)payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.2Conditions Precedent to all Credit Extensions.  The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a)receipt by (i) the Lenders of an executed Disbursement Letter in the form of
Exhibit B‑1 attached hereto; and (ii) SVB of an executed Loan Payment/Advance
Request Form in the form of Exhibit B‑2 attached hereto;

(b)the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter (and the Loan Payment/Advance Request Form) and on the Funding Date of
each Credit Extension; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
Credit Extension.  Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
hereof are true, accurate and complete in all material respects; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(c)in such Lender’s sole reasonable discretion, there has not been any Material
Adverse Change;

(d)to the extent not delivered at the Effective Date, duly executed original
Secured Promissory Notes, in number, form and content acceptable to each Lender,
and in favor of each Lender according to its Commitment Percentage, with respect
to each Credit Extension made by such Lender after the Effective Date; and

(e)payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.3Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and the
Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Credit Extension.  Borrower expressly
agrees that a Credit Extension made prior to the receipt by Collateral Agent or
any Lender of any such item shall not constitute a waiver by Collateral Agent or
any Lender of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.

3.4Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 2:00 p.m. Eastern
time three (3) Business Days prior to the date the Term Loan is to be
made.  Together with any such electronic, facsimile or telephonic notification,
Borrower shall deliver to the Lenders by electronic mail or facsimile a
completed Disbursement Letter (and the Loan Payment/Advance Request Form, with
respect to SVB) executed by a Responsible

WEST\275560994.6

 

 

368986-000139

5

 

 

--------------------------------------------------------------------------------

 

Officer or his or her designee.  The Lenders may rely on any telephone notice
given by a person whom a Lender reasonably believes is a Responsible Officer or
designee.  On the Funding Date, each Lender shall credit and/or transfer (as
applicable) to the Designated Deposit Account, an amount equal to its Term Loan
Commitment.

4.CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (other than
with respect to perfection of the security interest on the Shares of any Foreign
Subsidiary), subject only to Permitted Liens that are permitted by the terms of
this Agreement or by operation of law to have priority to Collateral Agent’s
Lien.  If Borrower shall acquire a commercial tort claim (as defined in the
Code) with a value in excess of One Hundred Thousand Dollars ($100,000.00),
Borrower shall promptly notify Collateral Agent in a writing signed by Borrower,
as the case may be, of the general details thereof (and further details as may
be required by Collateral Agent) and grant to Collateral Agent, for the ratable
benefit of the Lenders, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Collateral Agent.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral (other than with respect to
perfection of the security interest on the Shares of any Foreign Subsidiary)
granted herein (subject only to Permitted Liens that may have superior priority
to Bank’s Lien in this Agreement).

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.  In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrower providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any.  In the
event such Bank Services consist of outstanding Letters of Credit, Borrower
shall provide to Bank cash collateral in an amount equal to (x) if such Letters
of Credit are denominated in Dollars, then one hundred five percent (105%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then one
hundred ten percent (110%), of the Dollar Equivalent of the face amount of all
such Letters of Credit plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating  to such  Letters of
Credit.

4.2Authorization to File Financing Statements.  Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents, including a
notice that any disposition of the Collateral, except to the extent permitted by
the terms of this Agreement, by Borrower, or any other Person, shall be deemed
to violate the rights of Collateral Agent under the Code.

4.3Pledge of Collateral.  Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations.  On the Effective Date, or, to the extent not certificated as of
the Effective Date, within ten (10) days of the certification of any Shares of
any Domestic Subsidiary, the certificate or certificates for the Shares of such
Domestic Subsidiary will be delivered to Collateral Agent, accompanied by an
instrument of assignment duly executed in blank by Borrower.  To the extent
required by the terms and conditions governing the Shares of any Domestic

WEST\275560994.6

 

 

368986-000139

6

 

 

--------------------------------------------------------------------------------

 

Subsidiary, Borrower shall cause the books of such Person whose Shares are part
of the Collateral and any transfer agent to reflect the pledge of the
Shares.  Upon the occurrence and during the continuance of an Event of Default
hereunder, Collateral Agent may effect the transfer of any securities included
in the Collateral (including but not limited to the Shares) into the name of
Collateral Agent and cause new (as applicable) certificates representing such
securities to be issued in the name of Collateral Agent or its
transferee.  Borrower will execute and deliver such documents, and take or cause
to be taken such actions, as Collateral Agent may reasonably request to perfect
or continue the perfection of Collateral Agent’s security interest in the Shares
of any Domestic Subsidiary.  Unless an Event of Default shall have occurred and
be continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms.  All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.
Collateral Agent reserves the right to take such action as Collateral Agent
reasonably determines necessary to perfect the security interest granted with
respect to the Shares in Borrower’s Foreign Subsidiaries.

4.4Release of Collateral.  Collateral Agent and the Lenders hereby agree that
any Liens granted to Collateral Agent or any Lender by Borrower or any of its
Subsidiaries on any Collateral shall be automatically released (a) in accordance
with Section 4.1, upon the satisfaction in full, in cash, of the Obligations and
termination of this Agreement, (b) if such Collateral is sold, transferred or
otherwise disposed of by Borrower or any of its Subsidiaries pursuant to any
sale, transfer or other disposition that is made in compliance with, and subject
to the terms and condition of, this Agreement or (c) if required to effect any
sale, transfer or other disposition of such Collateral in connection with any
exercise of remedies by Collateral Agent or any Lender pursuant to Section
9.  Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of Borrower or any of its Subsidiaries in respect of) all interests
retained by Borrower or any of its Subsidiaries. Upon Borrower’s reasonable
request and at Borrower’s sole cost and expense, Collateral Agent shall execute,
deliver or authorize such documents as may be reasonably required to evidence
any release described above.

5.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

5.1Due Organization, Authorization: Power and Authority.  Borrower and each of
its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary in such officer’s capacity as an officer
of Borrower or such Subsidiary and not in such officer’s individual capacity
(each a “Perfection Certificate” and collectively, the “Perfection
Certificates”).  Borrower represents and warrants that (a) Borrower and each of
its Subsidiaries’ exact legal name is that which is indicated on its respective
Perfection Certificate and on the signature page of each Loan Document to which
it is a party; (b) Borrower and each of its Subsidiaries is an organization of
the type and is organized in the jurisdiction set forth on its respective
Perfection Certificate; (c) each Perfection Certificate accurately sets forth
each of Borrower’s and its Subsidiaries’ organizational identification number or
accurately states that Borrower or such Subsidiary has none; (d) each Perfection
Certificate accurately sets forth Borrower’s and each of its Subsidiaries’ place
of business, or, if more than one, its chief executive office as well as
Borrower’s and each of its Subsidiaries’ mailing address (if different than its
chief executive office); (e) Borrower and each of its Subsidiaries (and each of
its respective predecessors) have not, in the past five (5) years, changed its
jurisdiction of organization, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificates pertaining to Borrower and
each of its Subsidiaries, is accurate and complete in all material respects (it
being understood and agreed that Borrower and each of its Subsidiaries may from
time to time update certain information in the Perfection Certificates
(including the information set forth in clause (d) above) after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement); such updated Perfection Certificates subject to the review and
approval of Collateral Agent.  If Borrower or any of its Subsidiaries is not now
a Registered Organization but later becomes one, Borrower shall notify
Collateral Agent of such occurrence and

WEST\275560994.6

 

 

368986-000139

7

 

 

--------------------------------------------------------------------------------

 

provide Collateral Agent with such Person’s organizational identification number
within five (5) Business Days of receiving such organizational identification
number.

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except for filings with the Securities and Exchange
Commission and such Governmental Approvals which have already been obtained and
are in full force and effect) or are being obtained pursuant to Section 6.1(b),
or (v) constitute an event of default under any material agreement by which
Borrower or any of such Subsidiaries, or their respective properties, is
bound.  Neither Borrower nor any of its Subsidiaries is in default under any
agreement to which it is a party or by which it or any of its assets is bound in
which such default could reasonably be expected to have a Material Adverse
Change.

5.2Collateral.

(a)Borrower and each its Subsidiaries have good title to, have rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith (as the same may be updated from time to
time, provided that any such updates shall be in form and substance reasonably
acceptable to, and subject to the review and approval of, Collateral Agent) with
respect of which Borrower or such Subsidiary has given Collateral Agent notice
and taken such actions as are necessary to give Collateral Agent a perfected
security interest therein, to the extent required herein. The Accounts are bona
fide, existing obligations of the Account Debtors.

(b)On the Effective Date, and except as disclosed on the Perfection Certificate
(as the same may be updated from time to time, provided that any such updates
shall be in form and substance reasonably acceptable to, and subject to the
review and approval of, Collateral Agent) (i) the Collateral is not in the
possession of any third party bailee (such as a warehouse), and (ii)  no such
third party bailee possesses components of the Collateral (other than the
Pre-Clinical and Clinical Trial Supplies) with a book value in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00).  None of the components of the
Collateral (other than the Pre-Clinical and Clinical Trial Supplies) with a book
value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate shall be maintained at a location other than as disclosed in the
Perfection Certificates on the Effective Date or as permitted pursuant to
pursuant to Section 6.11.

(c)All Inventory (other than the Pre-Clinical and Clinical Trial Supplies which
consist of Inventory) is in all material respects of good and marketable
quality, free from material defects.

(d)Borrower and each of the Guarantors is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens, which Intellectual Property comprises all of the
Intellectual Property (other than any Intellectual Property licensed to the
Borrower or such Guarantor) of Borrower’s consolidated enterprise.  Except as
noted on the Perfection Certificates (as the same may be updated from time to
time, provided that any such updates shall be in form and substance reasonably
acceptable to, and subject to the review and approval of, Collateral Agent),
neither Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other material agreement with respect to which Borrower or
such Subsidiary is the licensee that (i) prohibits or otherwise restricts
Borrower or its Subsidiaries from granting a security interest in Borrower’s or
such Subsidiaries’ interest in such material license or material agreement or
any other property, except for customary anti-assignment provisions, or (ii) for
which a default under or termination of could interfere with Collateral Agent’s
or any Lender’s right to sell any Collateral.  Borrower shall provide written
notice to Collateral Agent and each Lender within ten (10) days of Borrower or
any of its Subsidiaries entering into or becoming bound

WEST\275560994.6

 

 

368986-000139

8

 

 

--------------------------------------------------------------------------------

 

by any material license or material agreement with respect to which Borrower or
any Subsidiary is the licensee (other than over the counter software that is
commercially available to the public).

5.3Litigation.  Except as disclosed (i) on the Perfection Certificates (as the
same may be updated from time to time, provided that any such updates shall be
in form and substance reasonably acceptable to, and subject to the review and
approval of, Collateral Agent), or (ii) in accordance with Section 6.9 hereof,
there are no actions, suits, investigations, or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than Two Hundred Fifty
Thousand Dollars ($250,000.00).

5.4No Material Deterioration in Financial Condition; Financial Statements.  All
consolidated financial statements for Borrower and its Subsidiaries, delivered
to Collateral Agent fairly present, in conformity with GAAP, in all material
respects the consolidated financial condition of Borrower and its Subsidiaries,
and the consolidated results of operations of Borrower and its Subsidiaries as
of the dates and for the periods presented.  There has not been any material
deterioration in the consolidated financial condition of Borrower and its
Subsidiaries since the date of the most recent financial statements submitted to
any Lender.

5.5Solvency.  Borrower and each of its Subsidiaries is Solvent.  

5.6Regulatory Compliance.  Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors).  Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Neither Borrower nor
any of its Subsidiaries has violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a Material Adverse
Change.  Neither Borrower’s nor any of its Subsidiaries’ properties or assets
has been used by Borrower or such Subsidiary or, to Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable
laws.  Borrower and each of its Subsidiaries has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.

5.7Investments.  Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.

5.8Tax Returns and Payments; Pension Contributions.  Borrower and each of its
Subsidiaries has timely filed or have timely obtained extensions for filing all
required tax returns and reports, and Borrower and each of its Subsidiaries has
timely paid all foreign, federal, state, and local Taxes owed by Borrower and
such Subsidiaries, in all jurisdictions in which Borrower or any such Subsidiary
is subject to Taxes, including the United States, except to the extent that such
Taxes (x) do not exceed Fifty Thousand Dollars ($50,000.00), individually or in
the aggregate, or (y) are being contested in accordance with the following
sentence.  Borrower and each of its Subsidiaries may defer payment of any
contested Taxes, provided that Borrower or such Subsidiary, (a) in good faith
contests its obligation to pay the Taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Collateral Agent in writing of
the commencement of, and any material development in, the proceedings, and (c)
posts bonds or

WEST\275560994.6

 

 

368986-000139

9

 

 

--------------------------------------------------------------------------------

 

takes any other steps required to prevent the Governmental Authority levying
such contested Taxes from obtaining a Lien upon any of the Collateral that is
other than a “Permitted Lien.”  Neither Borrower nor any of its Subsidiaries is
aware of any claims or adjustments proposed for any of Borrower’s or such
Subsidiaries’ prior tax years which could result in additional taxes in excess
of Fifty Thousand Dollars ($50,000.00), individually or in the aggregate,
becoming due and payable by Borrower or its Subsidiaries, except to the extent
that such Taxes are being contested in accordance with the immediately preceding
sentence.  Borrower and each of its Subsidiaries have paid all amounts necessary
to fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and neither Borrower nor any of its Subsidiaries
have withdrawn from participation in, and have not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower or its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.

5.9Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

5.10Shares.  Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement.  To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares.  The Shares have been and will be duly authorized and validly
issued, and are fully paid and non‑assessable.  To Borrower’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

5.11Full Disclosure.  No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.12Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

6.AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

6.1Government Compliance.

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  Comply with all laws, ordinances
and regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.

(b)Obtain and keep in full force and effect, all of the material Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, in all of the Collateral.  Borrower shall promptly provide copies to
Collateral Agent of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries.

WEST\275560994.6

 

 

368986-000139

10

 

 

--------------------------------------------------------------------------------

 

6.2Financial Statements, Reports, Certificates.

(a)Deliver to each Lender:

(i)as soon as available, but no later than forty (40) days after the last day of
each quarter, a company prepared consolidated balance sheet, income statement
and cash flow statement covering the consolidated operations of Borrower and its
Subsidiaries for such quarter certified by a Responsible Officer and in a form
reasonably acceptable to Collateral Agent;

(ii)as soon as available, but no later than ninety (90) days after the last day
of Borrower’s fiscal year or within five (5) days after filing with the
Securities and Exchange Commission, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion;

(iii)as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than thirty (30) days after the last day of each of
Borrower’s fiscal years, Borrower’s annual financial projections for the entire
current fiscal year as approved by Borrower’s Board of Directors, which such
annual financial projections shall be set forth in a quarterly format; provided
that, any revisions of the Annual Projections approved by Borrower’s Board of
Directors shall be delivered to Collateral Agent and the Lenders no later than
seven (7) days after such approval (such annual financial projections as
originally delivered to Collateral Agent and the Lenders, and as amended, are
referred to herein as the “Annual Projections”);

(iv)within five (5) Business Days after delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or holders of
Subordinated Debt;

(v)within five (5) days after filing, all reports on Form 10‑K, 10‑Q and 8‑K
filed with the Securities and Exchange Commission;

(vi)(x) prompt notice of any amendments of or other changes to the Operating
Documents of Borrower or any of its Subsidiaries, or (y) in the event that
Borrower is no longer subject to the reporting requirements under the Securities
Exchange Act of 1934, as amended, prompt notice of any material change to the
capitalization of Borrower together, in each case, with any copies reflecting
such amendments or changes with respect thereto;

(vii)prompt notice of any event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property;

(viii)as soon as available, but no later than thirty (30) days after the last
day of each month, copies of the month‑end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s); and

(ix)other information as reasonably requested by Collateral Agent or any
Lender.  

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Borrower posts such documents, or provides a link thereto,
on Borrower’s website on the internet at Borrower’s website address; or (ii) on
which such documents are posted on Borrower’s behalf on the website of the
Securities and Exchange Commission or any other Internet or intranet website, if
any, to which each Lender and the Collateral Agent have access (whether a
commercial, third-party website or whether sponsored by the Collateral Agent).

WEST\275560994.6

 

 

368986-000139

11

 

 

--------------------------------------------------------------------------------

 

(b)Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above, but no later than forty (40) days after the last day of
each quarter, deliver to each Lender a duly completed Compliance Certificate
signed by a Responsible Officer.

(c)Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities.  Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower (in an amount not to exceed One Thousand Dollars ($1,000.00) per person
per day (or such higher amount as shall represent Collateral Agent or such
Lender’s then-current standard charge for the same), plus reasonable and
documented out-of-pocket expenses, so long as the aggregate amount of such fees
and expenses does not exceed Ten Thousand Dollars ($10,000.00) (unless an Event
of Default has occurred and is continuing) in any twelve-month period),
Collateral Agent or any Lender, during regular business hours upon reasonable
prior notice (provided that no notice shall be required when an Event of Default
has occurred and is continuing), to visit and inspect any of its properties, to
examine and make abstracts or copies from any of its books and records, and to
conduct a collateral audit and analysis of its operations and the
Collateral.  Such audits shall be conducted no more often than once every year
unless (and more frequently if) an Event of Default has occurred and is
continuing.

6.3Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects; provided that the Pre-Clinical and Clinical Trial
Supplies may not be “marketable” for purposes of this Section 6.3.  Returns and
allowances between Borrower, or any of its Subsidiaries, and their respective
Account Debtors shall follow Borrower’s, or such Subsidiary’s, customary
practices as they exist at the Effective Date.  Borrower must promptly notify
Collateral Agent and the Lenders of all returns, recoveries, disputes and claims
that involve Inventory (other than the Pre-Clinical and Clinical Trial Supplies
consisting of Inventory) with a book value of more than Two Hundred Fifty
Thousand Dollars ($250,000.00) individually or in the aggregate in any calendar
year.

6.4Taxes; Pensions.  Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports or extensions therefor and timely
pay, and require each of its Subsidiaries to timely file, all foreign, federal,
state, and local Taxes owed by Borrower or its Subsidiaries, except (x) to the
extent such Taxes do not exceed Fifty Thousand Dollars ($50,000.00),
individually or in the aggregate or (y) for deferred payment of any Taxes
contested pursuant to the terms of Section 5.8 hereof, and shall deliver to
Lenders, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with the terms of such plans.

6.5Insurance.  Keep Borrower’s and its Subsidiaries’ business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries’ industry and location and as Collateral Agent may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Collateral Agent and Lenders.  All property
policies shall have a lender’s loss payable endorsement showing Collateral Agent
as lender loss payee, and all liability policies shall show, or have
endorsements showing, Collateral Agent, as additional insured and waive
subrogation against Collateral Agent.  The Collateral Agent shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it (or
Borrower, if the provider cannot or will not give such notice) will give the
Collateral Agent thirty (30) days (or, ten (10) days, in the event of
cancellation for non-payment of premiums) prior written notice before any such
policy or policies shall be materially altered or canceled.  At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments.  Proceeds payable under any policy shall, at
Collateral Agent’s option in accordance with such policy, be payable to
Collateral Agent, for the ratable benefit of the Lenders, on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Two Hundred Fifty Thousand Dollars
($250,000.00) with respect to any loss, but not exceeding Three Hundred Fifty
Thousand Dollars ($350,000.00), in the aggregate, for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property (i)
shall be of equal or like value as the replaced or repaired Collateral and (ii)
shall be deemed Collateral in which Collateral Agent has been granted a first
priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, in accordance with such policy,
be payable to Collateral Agent, for the ratable benefit of the Lenders, on
account of the Obligations.  If Borrower or any of its

WEST\275560994.6

 

 

368986-000139

12

 

 

--------------------------------------------------------------------------------

 

Subsidiaries fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make, at Borrower’s expense, all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Collateral Agent or such Lender deems
prudent.

6.6Operating Accounts.

(a)Maintain a Collateral Account for which there will be no minimum required
balance with Bank or its Affiliates, subject to a Control Agreement in favor of
Collateral Agent.

(b)Borrower shall provide Collateral Agent five (5) days’ prior written notice
before Borrower or any of its Subsidiaries establishes any new Collateral
Account at or with any Person other than Bank or its Affiliates.  In addition,
for each Collateral Account that Borrower or any of its Domestic Subsidiaries,
at any time maintains, Borrower or such Subsidiary shall cause the applicable
bank or financial institution at or with which such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Collateral Agent’s
Lien in such Collateral Account in accordance with the terms hereunder prior to
the establishment of such Collateral Account, which Control Agreement may not be
terminated without prior written consent of Collateral Agent.  The provisions of
the previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any of its Subsidiaries’, employees and identified
to Collateral Agent by Borrower as such in the Perfection
Certificates.  Collateral Agent agrees not to place a “hold” or deliver a notice
of exclusive control, entitlement order, or other similar directions or
instructions under any Control Agreement or similar agreements providing control
of any Collateral unless an Event of Default has occurred.

(c)Neither Borrower nor any of its Subsidiaries shall maintain any Collateral
Accounts except Collateral Accounts maintained in accordance with Sections
6.6(a) and (b).

6.7Protection of Intellectual Property Rights.  Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing upon becoming aware of any material infringement by a third party of its
Intellectual Property; and (c) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent.

6.8Litigation Cooperation.  Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, to
the extent that Collateral Agent or any Lender may reasonably deem them
necessary to prosecute or defend any third‑party suit or proceeding instituted
by or against Collateral Agent or any Lender with respect to any Collateral or
relating to Borrower.

6.9Notices of Litigation and Default.  Borrower will give prompt written notice
to Collateral Agent and the Lenders of any litigation or governmental
proceedings pending or threatened (in writing) against Borrower or any of its
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand Dollars
($250,000.00) or more or which could reasonably be expected to have a Material
Adverse Change.  Without limiting or contradicting any other more specific
provision of this Agreement, promptly (and in any event within three (3)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

6.10[Intentionally Omitted.]

WEST\275560994.6

 

 

368986-000139

13

 

 

--------------------------------------------------------------------------------

 

6.11Landlord Waivers; Bailee Waivers.  In the event that Borrower or any of its
Domestic Subsidiaries, after the Effective Date, intends to add any new office
or business location, including a warehouse, containing Collateral (other than
the Pre-Clinical and Clinical Trial Supplies) with a book value in excess of Two
Hundred Fifty Thousand ($250,000.00) in the aggregate, or otherwise store any
portion of the Collateral (other than the Pre-Clinical and Clinical Trial
Supplies) with a book value in excess of Two Hundred Fifty Thousand
($250,000.00) in the aggregate with, or deliver any portion of the Collateral
(other than the Pre-Clinical and Clinical Trial Supplies) with a book value in
excess of Two Hundred Fifty Thousand ($250,000.00) in the aggregate to, a
bailee, in each case pursuant to Section 7.2, then Borrower or such Domestic
Subsidiary will first notify the Collateral Agent thereof and, in the event that
the new location is the chief executive office of the Borrower or such
Subsidiary or such Collateral (other than the Pre-Clinical and Clinical Trial
Supplies) at any such new location has a book value in excess of Two Hundred
Fifty Thousand ($250,000.00) in the aggregate, Borrower or such Domestic
Subsidiary shall obtain a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Collateral Agent from such bailee
or landlord, as applicable, prior to the addition of any such new office or
business location, or any such storage with or delivery to any such bailee, as
the case may be. Collateral Agent agrees not to deliver a notice to a bailee or
landlord, as applicable, purporting to exercise dominion or control over any
such Collateral or any other similar direction or instruction under any bailee
agreement or lease agreement, as applicable, with Borrower or any of its
Subsidiaries unless an Event of Default has occurred.  

6.12Creation/Acquisition of Subsidiaries.  In the event Borrower or any of its
Subsidiaries creates or acquires any Subsidiary after the Effective Date,
Borrower shall provide prior written notice to Collateral Agent and each Lender
of the creation or acquisition of such new Subsidiary and take all such action
as may be reasonably required by Collateral Agent or any Lender to cause each
such Domestic Subsidiary to become a co‑Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents and, in each case, grant a
continuing pledge and security interest in and to the assets of such Domestic
Subsidiary (substantially as described on Exhibit A hereto); and Borrower (or
its Domestic Subsidiary, as applicable) shall grant and pledge to Collateral
Agent, for the ratable benefit of the Lenders, a perfected security interest in
the Shares, to the extent required herein. Notwithstanding anything herein to
the contrary, no Subsidiary that is a (a) FSHCO, (b) Foreign Subsidiary or (c)
Subsidiary of a Foreign Subsidiary shall be required to become a co-Borrower
hereunder or to guarantee the Obligations of Borrower under the Loan Documents
or grant a security interest in any of its assets in favor of Collateral Agent.

6.13Further Assurances.

(a)Execute any further instruments and take further action as Collateral Agent
or any Lender reasonably requests to perfect or continue Collateral Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.

(b)Deliver to Collateral Agent and Lenders, within five (5) Business Days after
the same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.

7.NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) related to the utilization of the
Pre-Clinical and Clinical Trial Supplies in the ordinary course of business,
including the mandated destruction of such Pre-Clinical and Clinical Trial
Supplies; (c) of (I) worn out, surplus or obsolete Equipment or (II) leasehold
interests in, or leasehold or tenant improvements on, real property at the end
of a lease or sub-lease term or to the extent such real property is no longer
materially beneficial in its business; (d) in connection with Permitted Liens,
Permitted Investments and Permitted Licenses; (e) that are expenditures of funds
(x) in the ordinary course of business, including the payment of any
non-refundable fees or deposits to manufacturers of any Inventory (including any
Pre-Clinical and Clinical Trial Supplies), (y) not prohibited hereunder and (z)
(i) approved by Borrower’s Board of Directors or (ii) otherwise

WEST\275560994.6

 

 

368986-000139

14

 

 

--------------------------------------------------------------------------------

 

contemplated in the Annual Projections; and (f) other assets of Borrower or its
Subsidiaries with a book value that does not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate during any fiscal year.

7.2Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses engaged in by Borrower as of the Effective
Date or reasonably related thereto; (b) liquidate or dissolve; or (c) (i) have
any Key Person cease to be actively engaged in the management of Borrower unless
written notice thereof is provided to Collateral Agent within ten (10) days
after such change, or (ii) consummate any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than forty nine percent
(49%) of the voting power of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering or a private placement of
equity securities to venture capital or institutional investors so long as
Borrower identifies to Collateral Agent the venture capital or institutional
investors prior to the closing of the transaction).  Borrower shall not, without
at least fifteen (15) days’ prior written notice to Collateral Agent: (A) add
any new office or business location, including a warehouse (unless any such new
office or business location (i) contains assets or property (other than the
Pre-Clinical and Clinical Trial Supplies) of Borrower or any of its Subsidiaries
with a book value less than Two Hundred Fifty Thousand Dollars ($250,000.00) and
(ii) is not Borrower’s or its Subsidiaries’ chief executive office), (B) change
its jurisdiction of organization, (C) change its organizational structure or
type, (D) change its legal name, or (E) change any organizational number (if
any) assigned by its jurisdiction of organization.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries (other than any Subsidiary that is a Guarantor) to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock, shares
or property of another Person. A Subsidiary may merge or consolidate into
another Subsidiary (provided if the Subsidiary is a “co Borrower” hereunder or
has provided a secured Guaranty of Borrower’s Obligations hereunder then such
Subsidiary shall be the surviving Subsidiary) or with (or into) Borrower
provided Borrower is the surviving legal entity, and as long as no Event of
Default is occurring prior thereto or arises as a result therefrom.  Without
limiting the foregoing, Borrower shall not, without Collateral Agent’s prior
written consent, enter into any binding contractual arrangement with any Person
to attempt to facilitate a merger or acquisition of Borrower, unless (i) no
Event of Default exists when such agreement is entered into by Borrower, (ii)
such agreement does not give such Person the right to claim any fees, payments
or damages from Borrower in excess of Five Hundred Thousand Dollars
($500,000.00), and (iii) Borrower notifies Collateral Agent in advance of
entering into such an agreement.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement or by operation of law to have priority over Collateral
Agent’s Lien or to the extent Collateral Agent has not perfected its security
interest with respect to the Shares of any Foreign Subsidiary), or enter into
any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent, for the ratable benefit of the Lenders) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower, or any of its Subsidiaries, from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or
such Subsidiary’s Intellectual Property, except for customary anti-assignment
provisions or as is otherwise permitted in Section 7.1 hereof and the definition
of “Permitted Liens” herein.

7.6Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment in respect
of or redeem, retire or purchase any capital stock (other than the net exercise
of stock options and the payments related thereto and repurchases pursuant to
the terms of employee stock purchase plans, employee restricted stock
agreements, stockholder rights plans, director or consultant stock option plans,
or similar plans, provided such repurchases do not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00)

WEST\275560994.6

 

 

368986-000139

15

 

 

--------------------------------------------------------------------------------

 

in the aggregate per fiscal year), or (b) directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non-affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries,
(c) the exercise of registration rights held by any holder of equity securities
of Borrower, (d) transactions of the type described in and permitted pursuant to
be carried out with Affiliates under Section 7.2 or 7.7 hereof,  and (e)
Investments permitted under sub-clauses (g) or (j) of the definition of
Permitted Investments.

7.9Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, except to the extent expressly permitted under the terms of the
subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject,  or adversely affect the subordination thereof to
Obligations owed to the Lenders.

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any material liability of Borrower or any of
its Subsidiaries, including any such liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

7.11Compliance with Anti‑Terrorism Laws.  Collateral Agent hereby notifies
Borrower and each of its Subsidiaries that pursuant to the requirements of
Anti‑Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and each of its Subsidiaries and their
principals, which information includes the name and address of Borrower and each
of its Subsidiaries and their principals and such other information that will
allow Collateral Agent to identify such party in accordance with Anti‑Terrorism
Laws.  Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Borrower and each of its Subsidiaries
shall immediately notify Collateral Agent if Borrower or such Subsidiary has
knowledge that Borrower, or any Subsidiary or Affiliate of Borrower, is listed
on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit
any Affiliate to, directly or indirectly, (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti‑Terrorism Law.

7.12Foreign Subsidiary Assets. Permit the aggregate value of cash, Cash
Equivalents and other assets held by Borrower’s Foreign Subsidiaries to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) (or equivalent) at any time.

WEST\275560994.6

 

 

368986-000139

16

 

 

--------------------------------------------------------------------------------

 

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof).  During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2Covenant Default.

(a)Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries)
or 6.13 (Further Assurances) or Borrower violates any covenant in Section 7; or

(b)Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Grace periods
provided under this Section shall not apply, among other things, to financial
covenants or any other covenants set forth in subsection (a) above;

8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or any of its Subsidiaries or of any entity under control
of Borrower or its Subsidiaries on deposit with any Lender or any Lender’s
Affiliate or any bank or other institution at which Borrower or any of its
Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy, or
assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and

(b)(i) any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower or any of its
Subsidiaries from conducting any part of its business;

8.5Insolvency.  (a) Borrower or any of its Subsidiaries is or becomes Insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and not dismissed or stayed within forty‑five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could reasonably be expected to have a
Material Adverse Change; provided, however,

WEST\275560994.6

 

 

368986-000139

17

 

 

--------------------------------------------------------------------------------

 

that the Event of Default under this Section 8.6 caused by the occurrence of a
breach or default under such other agreement shall be cured or waived for
purposes of this Agreement upon Collateral Agent receiving written notice from
the party asserting such breach or default of such cure or waiver of the breach
or default under such other agreement, if at the time of such cure or waiver
under such other agreement (x) Collateral Agent or any Lender has not declared
an Event of Default under this Agreement and/or exercised any rights with
respect thereto; (y) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(z) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith business judgment of Collateral Agent or
Lenders to be materially less advantageous to Borrower;

8.7Judgments.  One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Five
Hundred Thousand Dollars ($500,000.00) (not covered by independent third‑party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of twenty (20) days after the
entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);

8.8Misrepresentations.  Borrower or any of its Subsidiaries or any Person acting
for Borrower or any of its Subsidiaries makes any material representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

8.9Subordinated Debt.  A default or breach occurs under any subordination,
intercreditor, or other similar agreement, or any agreement regarding
Subordinated Debts, between Borrower or any of its Subsidiaries and any creditor
of Borrower or any of its Subsidiaries that signed such an agreement with
Collateral Agent or the Lenders, or any creditor that has signed such an
agreement with Collateral Agent or the Lenders breaches any terms of such
agreement;

8.10Guaranty.  (a) Any Guaranty terminates or ceases for any reason to be in
full force and effect; (b) any Guarantor does not perform any material
obligation or covenant under any Guaranty; (c) any circumstance described in
Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with respect to any Guarantor, or
(d) the liquidation, winding up, or termination of existence of any Guarantor;

8.11Governmental Approvals.  Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner, or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non‑renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change;

8.12Lien Priority.  Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral (other than with respect to perfection of the security interest on
the Shares of any Foreign Subsidiary) purported to be secured thereby, subject
to no prior or equal Lien, other than Permitted Liens which are permitted to
have priority in accordance with the terms of this Agreement or by operation of
law and except to the extent as a result of any action or inaction by Collateral
Agent or any Lender.

8.13Delisting.  The shares of Class A common stock of Borrower are delisted from
NASDAQ Capital Market because of failure to comply with continued listing
standards thereof or due to a voluntary delisting which results in such shares
not being listed on any other nationally recognized stock exchange in the United
States having listing standards at least as restrictive as the NASDAQ Capital
Market.

9.RIGHTS AND REMEDIES

9.1Rights and Remedies.

WEST\275560994.6

 

 

368986-000139

18

 

 

--------------------------------------------------------------------------------

 

(a)Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).

(b)Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall have the right, without notice or demand, to
do any or all of the following:

(i)foreclose upon and/or sell or otherwise liquidate, the Collateral;

(ii)apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iii)commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c)Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:

(i)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates.  Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

(iii)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Collateral Agent is hereby granted a
non-exclusive, royalty free license or other right to use, without charge,
Borrower’s and each of the Guarantors’ labels, patents, copyrights, mask works,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of the Guarantors’ rights under all
licenses and all franchise agreements inure to Collateral Agent, for the benefit
of the Lenders;

(iv)place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v)demand and receive possession of Borrower’s Books;

WEST\275560994.6

 

 

368986-000139

19

 

 

--------------------------------------------------------------------------------

 

(vi)appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of the Guarantors;

(vii)subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof);

(viii)for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then one hundred five percent (105%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then one hundred ten percent (110%), of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; and

(ix)terminate any FX Contracts.

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent
Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent, imminently threatens the ability of Collateral Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower or any of the Guarantors after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Collateral Agent, could reasonably be expected to
result in a material diminution in value of the Collateral.

9.2Power of Attorney.  Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney in fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of the
Guarantors’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of the Guarantors’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful attorney in
fact to sign Borrower’s or any of the Guarantors’ name on any documents
necessary to perfect or continue the perfection of Collateral Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Collateral Agent and the Lenders are under no further
obligation to make Credit Extensions hereunder.  Collateral Agent’s foregoing
appointment as Borrower’s or any of the Guarantors’ attorney in fact, and all of
Collateral Agent’s rights and powers, coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed and Collateral Agent’s and the Lenders’ obligation to
provide Credit Extensions terminates.

9.3Protective Payments.  If Borrower or any of its Subsidiaries fail to obtain
the insurance called for by Section 6.5 or fails to pay any premium thereon or
fails to pay any other amount which Borrower or any of its Subsidiaries is
obligated to pay under this Agreement or any other Loan Document, Collateral
Agent may obtain such insurance or make such payment, and all amounts so paid by
Collateral Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the Default Rate, and secured by the Collateral.  Collateral Agent
will make reasonable efforts to provide Borrower with notice of Collateral Agent
obtaining such insurance or making such payment at the time it is obtained or
paid or within a reasonable time thereafter.  No such payments by Collateral
Agent are deemed an agreement to make similar payments in the future or
Collateral Agent’s waiver of any Event of Default.

WEST\275560994.6

 

 

368986-000139

20

 

 

--------------------------------------------------------------------------------

 

9.4Application of Payments and Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of the
Guarantors of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided
otherwise.  Collateral Agent, or if applicable, each Lender, shall promptly
remit to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s portion of any Term Loan and the ratable distribution
of interest, fees and reimbursements paid or made by Borrower.  Notwithstanding
the foregoing, a Lender receiving a scheduled payment shall not be responsible
for determining whether the other Lenders also received their scheduled payment
on such date; provided, however, if it is later determined that a Lender
received more than its ratable share of scheduled payments made on any date or
dates, then such Lender shall remit to Collateral Agent or other Lenders such
sums as may be necessary to ensure the ratable payment of such scheduled
payments, as instructed by Collateral Agent.  If any payment or distribution of
any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
Collateral Agent and other Lenders for purposes of perfecting Collateral Agent’s
security interest therein.

9.5Liability for Collateral.  So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Subject to the immediately
preceding sentence, Borrower bears all risk of loss, damage or destruction of
the Collateral.

9.6No Waiver; Remedies Cumulative.  Failure by Collateral Agent or any Lender,
at any time or times, to require strict performance by Borrower of any provision
of this Agreement or any other Loan Document shall not waive, affect, or
diminish any right of Collateral Agent or any Lender thereafter to demand strict
performance and compliance herewith or therewith.  No waiver hereunder shall be
effective unless signed by Collateral Agent and the Required Lenders and then is
only effective for the specific instance and purpose for which it is given.  The
rights and remedies of Collateral Agent and the Lenders under this Agreement and
the other Loan Documents are cumulative.  Collateral Agent and the Lenders have
all rights and remedies provided under the Code, any applicable law, by law, or
in equity.  The exercise by Collateral Agent or any Lender of one right or
remedy is not an election, and Collateral Agent’s or any Lender’s waiver of any
Event of Default is not a continuing waiver.  Collateral Agent’s or any Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.

9.7Demand Waiver.  Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Guarantor is liable.

WEST\275560994.6

 

 

368986-000139

21

 

 

--------------------------------------------------------------------------------

 

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission or electronic mail (if an
email address is specified herein); (c) one (1) Business Day after deposit with
a reputable overnight courier with all charges prepaid; or (d) when delivered,
if hand delivered by messenger, all of which shall be addressed to the party to
be notified and sent to the address, facsimile number, or email address
indicated below.  Any of Collateral Agent, Lender or Borrower may change its
mailing address, email address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

If to Borrower:

REATA PHARMACEUTICALS, INC.

2801 Gateway Drive, Suite 150

Irving, TX  75063

Attn: Chief Financial Officer

(972) 865-2206

Email: jason.wilson@reatapharma.com

 

 

with a copy (which shall not constitute notice) to:

REATA PHARMACEUTICALS, INC.

2801 Gateway Drive, Suite 150

Irving, TX  75063

Attn: Chief Legal Officer

Fax:  (469) 442-4858

Email: mike.wortley@reatapharma.com

 

with a copy (which shall not constitute notice) to:

Vinson & Elkins

Trammell Crow Center

2001 Ross Avenue, Suite 3700

Dallas, TX 75201-2975

Attn: Bailey Pham

Fax:  (214) 220-7798

Email: bpham@velaw.com

 

 

If to Collateral Agent:

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attn: Legal Department

Fax: (703) 519‑5225

Email: LegalDepartment@oxfordfinance.com

 

 

with a copy to

SILICON VALLEY BANK

4370 La Jolla Village Drive, Suite 1050

San Diego CA 92122

Attn: Mike White

Fax:  (858) 622-1424

Email: mwhite@svb.com

 

 

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121‑2133

Attn: Troy Zander

Fax: (858) 638‑5086

Email: troy.zander@dlapiper.com

 

 

WEST\275560994.6

 

 

368986-000139

22

 

 

--------------------------------------------------------------------------------

 

11.CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS
PROPERTY.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, first class,
registered or certified mail return receipt requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.GENERAL PROVISIONS

12.1Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6).  The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer in connection with (x) assignments by a Lender due to a
forced divestiture at the request of any regulatory agency; or (y) upon the
occurrence of a default, event of default or similar occurrence with respect to
a Lender’s own financing or securitization transactions) shall be permitted,
without Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent.

12.2Indemnification.  Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’

WEST\275560994.6

 

 

368986-000139

23

 

 

--------------------------------------------------------------------------------

 

Expenses incurred, or paid by Indemnified Person in connection with; related to;
following; or arising from, out of or under, the transactions contemplated by
the Loan Documents between Collateral Agent, and/or the Lenders and Borrower
(including reasonable and documented attorneys’ fees and expenses), except for
Claims and/or losses directly caused by such Indemnified Person’s bad faith,
gross negligence or willful misconduct.  Borrower hereby further indemnifies,
defends and holds each Indemnified Person harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnified Person) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnified Person shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of Borrower, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Collateral Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s bad faith, gross negligence or willful
misconduct.

12.3Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.4Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5Correction of Loan Documents.  Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties so long as Collateral
Agent provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction.  In the event of
such objection, such correction shall not be made except by an amendment signed
by both Collateral Agent and Borrower.

12.6Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

(i)no such amendment, waiver or other modification that would have the effect of
increasing or reducing a Lender’s Term Loan Commitment or Commitment Percentage
shall be effective as to such Lender without such Lender’s written consent;

(ii)no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

(iii)no such amendment, waiver or other modification shall, unless signed by all
the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan; (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all or
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of

WEST\275560994.6

 

 

368986-000139

24

 

 

--------------------------------------------------------------------------------

 

Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Share of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of
Section 12.10.  It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence; and

(iv)the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

(b)Other than as expressly provided for in Section 12.6(a)(i)‑(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.

(c)This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

12.7Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8Survival.  All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements.  The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.9 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

12.9Confidentiality.  In handling any confidential information of Borrower and
its Subsidiaries, the Lenders and Collateral Agent shall not, except as provided
herein, disclose confidential information of the Borrower or any of its
Subsidiaries and shall exercise the same degree of care that it exercises for
their own proprietary information, but disclosure of information may be made:
(a) subject to the terms and conditions of this Agreement, to the Lenders’ and
Collateral Agent’s Subsidiaries or Affiliates, or in connection with a Lender’s
own financing or securitization transactions and upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential consistent with
this Section 12.9); (b) to prospective transferees (other than those identified
in (a) above) or purchasers of any interest in the Credit Extensions (provided,
however, the Lenders and Collateral Agent shall, except upon the occurrence and
during the continuance of an Event of Default, obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision or to
similar confidentiality terms); (c) as required by law, regulation, subpoena, or
other order; (d) to Lenders’ or Collateral Agent’s regulators or as otherwise
required in connection with an examination or audit; (e) as Collateral Agent
reasonably considers appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent through no fault of any Lender and/or Collateral
Agent; or (ii) is disclosed to the Lenders and/or Collateral Agent by a third
party, if the Lenders and/or Collateral Agent does not know that the third party
is prohibited from disclosing the information.  Subject to this Section 12.9,
Collateral Agent and the Lenders may use confidential information of Borrower
and its

WEST\275560994.6

 

 

368986-000139

25

 

 

--------------------------------------------------------------------------------

 

Subsidiaries for purposes of this Agreement, including, without limitation,
administering and maintaining the Term Loans and monitoring the Collateral, and
may also use such confidential information for the development of client
databases, reporting purposes, and market analysis.  The provisions of the
immediately preceding sentence shall survive the termination of this
Agreement.  The agreements provided under this Section 12.9 supersede all prior
agreements, understanding, representations, warranties, and negotiations between
the parties about the subject matter of this Section 12.9.

12.10Right of Set Off.  Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11Silicon Valley Bank as Agent.  Collateral Agent hereby appoints Silicon
Valley Bank (“SVB”) as its agent (and SVB hereby accepts such appointment) for
the purpose of perfecting Collateral Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control, including without limitation, all deposit
accounts maintained at SVB.

12.12Cooperation of Borrower.  If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than once every twelve months unless an Event of Default
has occurred and is continuing), and (iii) assist Collateral Agent or the
Lenders in the preparation of information relating to the financial affairs of
Borrower as any prospective participant or assignee of a Term Loan Commitment or
Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

13.DEFINITIONS

13.1Definitions.  As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

WEST\275560994.6

 

 

368986-000139

26

 

 

--------------------------------------------------------------------------------

 

“Amortization Date” is November 1, 2018; provided that, if Borrower draws the
Term B Loan, the “Amortization Date” shall be May 1, 2019.

“Annual Projections” is defined in Section 6.2(a).

“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” is defined in Section 12.1.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Affiliate of Bank, including, without limitation,
any letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank” is defined in the preamble hereof.

“Basic Rate” is the per annum rate of interest (based on a year of three hundred
sixty (360) days) equal to the sum of (a) the greater of (i) the thirty (30) day
U.S. Dollar LIBOR rate reported in The Wall Street Journal on the last Business
Day of the month that immediately precedes the month in which the interest will
accrue (which rate shall not exceed two and three-quarters percent (2.75%)) or
(ii) three quarter of one percent (0.75%), plus (b) seven and four-tenths
percent (7.40%).  Notwithstanding the foregoing, (x) the Basic Rate shall not be
less than eight and fifteen-hundredths percent (8.15%) nor greater than ten and
fifteen hundredths percent (10.15%) and (y) the Basic Rate for the Term Loan for
the period from the Effective Date through and including March 31, 2017 shall be
eight and eighteen thousand eight hundred eighty-nine hundred thousandths of a
percent (8.18889%).

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition;

WEST\275560994.6

 

 

368986-000139

27

 

 

--------------------------------------------------------------------------------

 

(b) commercial paper maturing no more than one (1) year after its creation and
having the highest rating from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc., (c) certificates of deposit maturing no more than one
(1) year after issue provided that the account in which any such certificate of
deposit is maintained is subject to a Control Agreement in favor of Collateral
Agent and (d) money market funds at least ninety-five percent (95.00%) of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (c) of this definition.  For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long term nominal maturity for which the interest rate is reset through a
Dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Guarantor at
any time.

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated

WEST\275560994.6

 

 

368986-000139

28

 

 

--------------------------------------------------------------------------------

 

liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of the Guarantors maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of the Guarantors maintains a Securities Account or a Commodity
Account, Borrower and such Guarantor, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
xxxxxx7256, maintained with Bank.

“Disbursement Letter” is that certain form attached hereto as Exhibit B‑1.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then‑prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral
Agent.  Notwithstanding the foregoing, (x) in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Assignee shall mean any Person or party providing such financing or
formed to undertake such securitization transaction and any transferee of such
Person or party upon the occurrence of a default, event of default

WEST\275560994.6

 

 

368986-000139

29

 

 

--------------------------------------------------------------------------------

 

or similar occurrence with respect to such financing or securitization
transaction; provided that no such sale, transfer, pledge or assignment under
this clause (y) shall release such Lender from any of its obligations hereunder
or substitute any such Person or party for such Lender as a party hereto until
Collateral Agent shall have received and accepted an effective assignment
agreement from such Person or party in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Collateral Agent reasonably shall require.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Excluded Taxes” means, with respect to a Lender, any Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes imposed as a result of such Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
that are imposed as a result of a present or former connection between such
Lender and the jurisdiction imposing such Tax (other than connections arising
solely from such Lender becoming a party to this Agreement and performing its
obligations and receiving payments under such Agreement).

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

“Final Payment Percentage” is two and ninety-five one-hundredths percent
(2.95%).

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“FSHCO” shall mean any Domestic Subsidiary (including any Domestic Subsidiary
that is a disregarded entity for U.S. federal income tax purposes) that owns
(directly or indirectly through its Subsidiaries) no material assets other than
equity interests or Indebtedness of one or more Foreign Subsidiaries.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants, the statements and pronouncements of the Financial
Accounting Standards Board, the reporting requirements of the Securities and
Exchange Commission or in such other statements by such other Person as may be
approved by a significant segment of the accounting profession in the United
States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law,

WEST\275560994.6

 

 

368986-000139

30

 

 

--------------------------------------------------------------------------------

 

any applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent. As
of the Effective Date, there are no Guarantors.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations (other than
tenant improvements amortized over the life of the applicable lease agreement),
and (d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Insolvent” means not Solvent.

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;

(c)any and all source code;

(d)any and all design rights which may be available to Borrower;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing

WEST\275560994.6

 

 

368986-000139

31

 

 

--------------------------------------------------------------------------------

 

and shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, capital
contribution or similar payment to any Person.

“IRS” is the Internal Revenue Service.

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is J. Warren
Huff as of the Effective Date, (ii) Chief Financial Officer, who is Jason D.
Wilson as of the Effective Date and (iii) Chief Medical Officer, who is Colin
Meyer as of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all reasonable and documented out-of-pocket expenses for
audit fees and expenses (as limited by the terms of this Agreement), costs, and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Collateral Agent and/or the Lenders in connection with the Loan Documents.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, each Loan Payment/Advance
Request Form and any Bank Services Agreement, the Post Closing Letter, any
subordination agreements, any note, or notes or guaranties executed by Borrower
or any other Person, and any other present or future agreement entered into by
Borrower, any Guarantor or any other Person for the benefit of the Lenders and
Collateral Agent in connection with this Agreement; all as amended, restated, or
otherwise modified.

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B‑2.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or Borrower and its Subsidiaries,
taken as a whole; or (c) a material impairment of the prospect of repayment of
any portion of the Obligations.

“Maturity Date” is March 1, 2022.

“Non-U.S. Lender” is defined in Section 2.6 hereof.

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities,

WEST\275560994.6

 

 

368986-000139

32

 

 

--------------------------------------------------------------------------------

 

or obligations of Borrower assigned to the Lenders and/or Collateral Agent, and
the performance of Borrower’s duties under the Loan Documents.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on May 1, 2017.

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b)Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate(s);

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed Five Hundred Thousand Dollars
($500,000.00) at any time and (ii) the principal amount of such Indebtedness
does not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);

(f)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(g)Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor;

(h)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(i)Indebtedness relating to insurance premium financing arrangements, not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) at any time during the
term hereof; and

WEST\275560994.6

 

 

368986-000139

33

 

 

--------------------------------------------------------------------------------

 

(j)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.

“Permitted Investments” are:

(a)Investments disclosed on the Perfection Certificate(s) and existing on the
Effective Date;

(b)(i) Investments consisting of cash and Cash Equivalents, and (ii) any other
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)Investments consisting of deposit accounts in which Collateral Agent has a
perfected security interest;

(e)Investments in connection with Transfers permitted by Section 7.1;

(f)Subject to Section 7.12, Investments by Borrower in Foreign Subsidiaries (i)
to provide funds to pay salary, wages and other employee compensation and
benefits to employees of such Foreign Subsidiaries, (ii) to provide funds to pay
expenditures in the ordinary course of business (other than salary, wages and
other employee compensation and benefits to employees of such Foreign
Subsidiaries) of such Foreign Subsidiaries; and (iii) other Investments in
Foreign Subsidiaries; provided that all Investments made pursuant to the
foregoing clauses shall not exceed One Million Dollars ($1,000,000.00) in the
aggregate in any fiscal year;

(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate for (i)
and (ii) in any fiscal year;

(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (i) shall not apply to
Investments of Borrower in any Subsidiary;

(j)repurchases of stock from former employees or directors of Borrower under the
terms of applicable repurchase agreements in an aggregate amount not to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) in any fiscal year, provided
that no Event of Default has occurred, is continuing prior thereto or would
exist after giving effect to the repurchases;

(k)Investments in joint ventures or strategic alliances in the ordinary course
of Borrower’s business; provided that any cash Investments by Borrower do not
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate in any
fiscal year; and

(l)Investments (x) by Borrower in any Guarantor and (y) by any Guarantor in
Borrower or  any other Guarantor.

WEST\275560994.6

 

 

368986-000139

34

 

 

--------------------------------------------------------------------------------

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses (including any sub-licenses of licensed Intellectual Property) for the
use of the Intellectual Property of Borrower or any of its Subsidiaries entered
into in the ordinary course of business, provided, that, with respect to each
such license described in clause (B), (i) no Event of Default has occurred or is
continuing at the time of entry into such license; (ii) the license constitutes
an arms-length transaction, the terms of which, on their face, do not provide
for a sale or assignment of Borrower’s or any of its Subsidiaries’ rights in any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property (other than customary
anti-assignment provisions); (iii) in the case of any exclusive license, (x)
Borrower delivers ten (10) days’ prior written notice and a brief summary of the
terms of the proposed license to Collateral Agent and the Lenders and delivers
to Collateral Agent and the Lenders copies of the final executed licensing
documents in connection with the exclusive license promptly upon consummation
thereof, and (y) any such license could not result in a legal transfer of title
of the licensed property but may be exclusive in respects other than territory
and may be exclusive as to territory only as to discrete geographical areas
outside of the United States; and (iv) all upfront payments, royalties,
milestone payments or other proceeds arising from the licensing agreement that
are payable to Borrower or any of its Subsidiaries are paid to a Deposit Account
that is governed by a Control Agreement.

“Permitted Liens” are:

(a)Liens existing on the Effective Date and disclosed on the Perfection
Certificates or  arising under this Agreement and the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)Liens securing Indebtedness permitted under clause (e) of the definition of
“Permitted Indebtedness,” provided that (i) such Liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such Liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;

(d)Statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and suppliers, or other Persons arising in the
ordinary course of business and imposed without action of such parties, provided
the aggregate amount of the obligations secured by such Liens does not at any
time exceed Two Hundred Fifty Thousand Dollars ($250,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), including any Liens related to tenant or leasehold
improvements granted therein, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business);

WEST\275560994.6

 

 

368986-000139

35

 

 

--------------------------------------------------------------------------------

 

(h)banker’s liens, rights of setoff and Liens in favor of financial institutions
incurred in the ordinary course of business arising in connection with
Borrower’s deposit accounts or securities accounts held at such institutions
solely to secure payment of fees and similar costs and expenses and provided
such accounts are maintained in compliance with Section 6.6(b) hereof;

(i)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(j)Liens consisting of Permitted Licenses;

(k)deposits to secure the performance of leases entered into in the ordinary
course of business and not representing an obligation for borrowed money so long
as each such deposit is made at the commencement of a lease or its renewal when
there is no underlying default under such lease;

(l)easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar Liens affecting Borrower’s owned real
property not interfering in any material respect with the ordinary course of
Borrower’s business;

(m)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property permitted hereunder,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature; in each case, incurred in the ordinary course of
business and not constituting, in the aggregate, obligations in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) at any given time;

(n)Liens in favor of custom and revenue authorities arising in the ordinary
course of business as a matter of law to secure the payment of custom duties in
connection with the importation of goods provided such Liens are restricted to
the goods being imported and do not exceed Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate at any given time; and

(o)Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (n), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.

“Pre-Clinical and Clinical Trial Supplies” means active pharmaceutical
ingredients, other raw materials, finished product and concomitant medication;
in each case, intended for use and used in Borrower’s and its Subsidiaries’
pre-clinical and clinical trials.

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(i)for a prepayment made on or after the Funding Date of such Term Loan through
and including the first anniversary of the Funding Date of such Term Loan, three
percent (3.00%) of the principal amount of such Term Loan prepaid;

(ii)for a prepayment made after the date which is after the first anniversary of
the Funding Date of such Term Loan through and including the second anniversary
of the Funding Date of such Term Loan, two percent (2.00%) of the principal
amount of the Term Loans prepaid; and

WEST\275560994.6

 

 

368986-000139

36

 

 

--------------------------------------------------------------------------------

 

(iii)for a prepayment made after the date which is after the second anniversary
of the Funding Date of such Term Loan and prior to the Maturity Date, one
percent (1.00%) of the principal amount of the Term Loans prepaid.

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

“Second Draw Period” is the period commencing on the date of the occurrence of
the Trial Milestone Date and ending on (and including) the earliest of
(i) ninety (90) days after the Trial Milestone Date, (ii) March 31, 2018 and
(iii) the occurrence of an Event of Default; provided, however, that the Second
Draw Period shall not commence if on the date of the occurrence of the Trial
Milestone Date an Event of Default has occurred and is continuing.

“Secured Promissory Note” is defined in Section 2.4.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty five percent (65%) of the Shares of such Subsidiary
which is a Foreign Subsidiary, creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code, “Shares” shall
mean sixty‑five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or its
Subsidiary in such Foreign Subsidiary.

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

WEST\275560994.6

 

 

368986-000139

37

 

 

--------------------------------------------------------------------------------

 

“Subordinated Debt” is Indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

“Taxes” is defined in Section 2.6

“Term Loan” is defined in Section 2.2(a)(ii).

“Term A Loan” is defined in Section 2.2(a)(i).

“Term B Loan” is defined in Section 2.2(a)(ii).

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Trial Milestone Date” means the later of (i) July 1, 2017 and (ii) the earlier
of the date Borrower doses the first patient in (x) the Phase 3 portion of the
ongoing Phase 2/3 trial of Bardoxolone Methyl in chronic kidney disease caused
by Alport Syndrome, or (y) Part 2 of the ongoing two-part trial, or a separate
Phase 3 trial which Collateral Agent and the Lenders agree would serve for
registration and be used for FDA submission, of Omaveloxolone in Friedreich’s
Ataxia; written evidence of which is provided, and is in form and substance
reasonably acceptable, to Collateral Agent and the Lenders.

 

 

[Balance of Page Intentionally Left Blank]

 

WEST\275560994.6

 

 

368986-000139

38

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

 

 

 

REATA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Loan and Security Agreement]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

Lenders and Commitments

 

Term A Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$11,428,571.40

57.142857%

SILICON VALLEY BANK

$8,571,428.60

42.857143%

TOTAL

$20,000,000.00

100.00%

 

 

Term B Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$8,571,428.60

57.142857%

SILICON VALLEY BANK

$6,428,571.40

42.857143%

TOTAL

$15,000,000.00

100.00%

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$20,000,000.00

57.142857%

SILICON VALLEY BANK

$15,000,000.00

42.857143%

TOTAL

$35,000,000.00

100.00%

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property now owned or hereafter acquired; provided, however, the
Collateral shall include all Accounts and all proceeds of Intellectual
Property.  If a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Collateral Agent’s security interest in such Accounts
and such other property of Borrower that are proceeds of the Intellectual
Property; (ii) more than 65% of the total combined voting power of all classes
of stock or other equity interests entitled to vote the shares of capital stock
or other equity interests (the “Shares”) of any Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Foreign Subsidiary creates a
present and existing adverse tax consequence to Borrower under the U.S. Internal
Revenue Code; and (iii) any license or contract (and any property the subject
matter thereof), in each case if the granting of a Lien in such license or
contract (or on such property) is prohibited by or would constitute a default
under the agreement governing such license or contract (but only to the extent
such prohibition is enforceable under applicable law, including, after giving
effect to Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of
the Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract (and the property subject thereof), as
applicable, shall automatically be subject to the security interest granted in
favor of Collateral Agent hereunder and become part of the “Collateral.”

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT B‑1

Form of Disbursement Letter

[see attached]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

DISBURSEMENT LETTER

March 31, 2017

The undersigned, being the duly elected and acting Chief Financial Officer of
REATA PHARMACEUTICALS, INC., a Delaware corporation with offices located at 2801
Gateway Drive, Suite 150, Irving, TX  75063 (“Borrower”), does hereby certify to
OXFORD FINANCE LLC (“Oxford” and “Lender”), as collateral agent (the “Collateral
Agent”) in connection with that certain Loan and Security Agreement dated as of
March 31, 2017, by and among Borrower, Collateral Agent and the Lenders from
time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”; with other capitalized terms
used below having the meanings ascribed thereto in the Loan Agreement) that:

1.The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

2.No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3.Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4.All conditions referred to in Section 3 of the Loan Agreement to the making of
the Loan to be made on or about the date hereof have been satisfied or waived by
Collateral Agent.

5.No Material Adverse Change has occurred.

6.The undersigned is a Responsible Officer.

 

 

[Balance of Page Intentionally Left Blank]

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

7.The proceeds of the Term [A][B] Loan shall be disbursed as follows:

 

Disbursement from Oxford:

 

Loan Amount

[$11,428,571.40][$8,571,428.60]

Plus:

 

‑‑Deposit Received

$50,000.00

 

 

Less:

 

‑‑Facility Fee

($100,000.00)

‑‑Interim Interest

($_________)]

‑‑Lender’s Legal Fees

($_________)*

 

 

Net Proceeds due from Oxford:

$_______________

 

 

Disbursement from SVB:

 

Loan Amount

[$8,571,428.60][$6,428,571.45]

Plus:

 

‑‑Deposit Received

$__________

 

 

Less:

 

‑‑Interim Interest

($_________)]

 

 

Net Proceeds due from SVB:

$_______________

 

 

TOTAL TERM [A][B] LOAN NET PROCEEDS FROM LENDERS

$_______________

 

8.The Term [A][B] Loan shall amortize in accordance with the Amortization Table
attached hereto.

 

9.The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:

 

Account Name:

REATA PHARMACEUTICALS, INC.

Bank Name:

[Silicon Valley Bank]

Bank Address:

[3003 Tasman Drive
Santa Clara, California 95054]

Account Number:

____________________________________

ABA Number:

[121140399]

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

* Legal fees and costs are through the Effective Date.  Postclosing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
postclosing.



WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

Dated as of the date first set forth above.

BORROWER:

 

 

 

REATA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LENDER:

 

SILICON VALLEY BANK

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Disbursement Letter]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

AMORTIZATION TABLE
(Term A Loan)

[see attached]

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT B‑2

Loan Payment/Advance Request Form

Deadline for same day processing is Noon Pacific Time*

 Fax To:  

Date:                                               

 

 Loan Payment:

REATA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 From Account #

 

 

To Account #

 

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

 Principal $

 

 

and/or Interest $

 

 

 

 

 

 

 

 

 Authorized Signature:

 

 

Phone Number:

 

 

 Print Name/Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Loan Advance:

 

 

 

 

 

 

 Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

 

 

 

 From Account #

 

 

To Account #

 

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

 

 

 

 

 Amount of Advance $

 

 

 

 

 

 

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
dated as of March __, 2017 are true, correct and complete in all material
respects on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

 

 

 

 

 

 Authorized Signature:

 

 

Phone Number:

 

 

 Print Name/Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Outgoing Wire Request:

 Complete only if all or a portion of funds from the loan advance above is to be
wired.

 Deadline for same day processing is noon, Pacific Time

 

 

 

 

 

 

 Beneficiary Name:

 

 

Amount of Wire: $

 

 

 Beneficiary Bank:

 

 

Account Number:

 

 

 City and State:

 

 

 

 

 

 

 

 

 

 

 

 Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

 

(For International Wire Only)

 

 

 Intermediary Bank:

 

 

Transit (ABA) #:

 

 

 For Further Credit to:

 

 

 

 

 

 

 

 

 Special Instruction:

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

 

 

 

 Authorized Signature:

 

 

2nd Signature (if required):

 

 

 Print Name/Title:

 

 

Print Name/Title:

 

 

 Telephone #:

 

 

Telephone #:

 

 

 

 

 

 

 

 

 

 

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT C

Compliance Certificate

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender
SILICON VALLEY BANK, as Lender

FROM:

REATA PHARMACEUTICALS, INC.

The undersigned authorized officer (“Officer”) of REATA PHARMACEUTICALS, INC.
(“Borrower”), hereby certifies, in his capacity as an officer of Borrower and
not in his individual capacity, that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of March 31, 2017 by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, “Loan
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Loan Agreement),

(a)Borrower is in complete compliance for the period ending _______________ with
all required covenants in the Loan Agreement except as noted below;

(b)There are no Events of Default, except as noted below;

(c)Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

(d)Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports or extensions thereof, Borrower, and each of Borrower’s
Subsidiaries, has timely paid all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower, or Subsidiary, except
as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;

(e)No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with GAAP and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes and except, in the case of unaudited financial
statements, for the absence of footnotes and subject to year‑end audit
adjustments as to the interim financial statements.  

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

Reporting Covenant

Requirement

Actual

Complies

1)

Financial statements

Quarterly within 40 days

 

Yes

No

N/A

2)

Annual (CPA Audited) statements

Within 90 days after FYE

 

Yes

No

N/A

3)

Annual Financial Projections/Budget (prepared on a quarterly basis)

Annually (within 30 days of FYE), and when revised

 

Yes

No

N/A

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

5)

8‑K, 10‑K and 10‑Q Filings

If applicable, within 5 days of filing

 

Yes

No

N/A

6)

Compliance Certificate

Quarterly within 40 days

 

Yes

No

N/A

7)

IP Report

If required pursuant to Section 6.2(a)(vii) of the Loan Agreement

 

Yes

No

N/A

8)

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

$________

Yes

No

N/A

9)

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

$________

Yes

No

N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

Institution Name

Account Number

New Account?

Account Control Agreement in place?

1)

 

 

Yes

No

Yes

No

2)

 

 

Yes

No

Yes

No

3)

 

 

Yes

No

Yes

No

4)

 

 

Yes

No

Yes

No

 

Financial Covenants

 

 

None

 

 

 

 

Other Matters

 

1)

Have there been any changes in management since the last Compliance Certificate?

Yes

No

 

 

 

 

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

 

 

 

 

3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

Yes

No

 

 

 

 

4)

Have there been any amendments of or other changes to the Borrower’s Operating
Documents or any of its Subsidiaries’ Operating Documents? If the Borrower is no
longer subject to Securities Exchange Act of 1934, as amended, have there been
any material changes to the capitalization of Borrower? If yes, please provide
copies of any such amendments or changes to the Operating Documents and
capitalization table, as applicable, with this Compliance Certificate.

Yes

No

 




WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

 

 

REATA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER USE ONLY

 

 

 

 

 

 

 

 

 

 

Received by:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Verified by:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:                Yes                      No

 

 

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Secured Promissory Note

[see attached]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE
(Term [A][B] Loan)

$                                     

Dated:  March     , 2017

FOR VALUE RECEIVED, the undersigned, REATA PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 2801 Gateway Drive, Suite 150, Irving,
TX  75063 (“Borrower”) HEREBY PROMISES TO PAY to the order of [OXFORD FINANCE
LLC][SILICON VALLEY BANK] (“Lender”) the principal amount of [___________]
MILLION DOLLARS ($______________) or such lesser amount as shall equal the
outstanding principal balance of the Term [A][B] Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of such Term
[A][B] Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated March __, 2017 by and among Borrower, Lender, Oxford
Finance LLC, as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”).  The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

In accordance with the provisions set forth in the Loan Agreement, Borrower
shall pay all reasonable and documented fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

 

 

REATA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

Borrower:

REATA PHARMACEUTICALS, INC.

Date: March 31, 2017

Lenders:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

SILICON VALLEY BANK, as Lender

 

 

I hereby certify, in my capacity as an officer of Borrower and not in any
individual capacity, as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.  

4.The resolutions attached hereto as Exhibit C were duly and validly adopted by
Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate
action).  Such resolutions are in full force and effect as of the date hereof
and have not been in any way modified, repealed, rescinded, amended or revoked,
and the Lenders may rely on them until each Lender receives written notice of
revocation from Borrower.

5.The persons listed below are Borrower’s officers or employees with their
titles and signatures shown next to their names.

Name

 

Title

 

Signature

Authorized to
Add or
Remove
Signatories

 

 

 

 

 

☐

 

 

 

 

 

☐

 

 

 

 

 

☐

 

 

 

 

 

☐

 

 

 

 

 

 

[Balance of Page Intentionally Left Blank]

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

By:

 

 

Name:

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as

                         [print title]

of the date set forth above.

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Corporate Borrowing Certificate]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT A

Certificate of Incorporation (including amendments)

[see attached]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT B

Bylaws

[see attached]

 

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

EXHIBIT C

Resolutions

[see attached]

[to be reviewed and approved by Collateral Agent and the Lenders]

WEST\275560994.6
368986-000139

--------------------------------------------------------------------------------

 

DEBTOR:

REATA PHARMACEUTICALS, INC.

SECURED PARTY:

OXFORD FINANCE LLC, as Collateral Agent

EXHIBIT A TO UCC FINANCING STATEMENT

Description of Collateral

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property now owned or hereafter acquired; provided, however, the
Collateral shall include all Accounts and all proceeds of Intellectual
Property.  If a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Secured Party’s security interest in such Accounts and
such other property of Debtor that are proceeds of the Intellectual Property;
(ii) more than 65% of the total combined voting power of all classes of stock or
other equity interests entitled to vote the shares of capital stock or other
equity interests (the “Shares”) of any Foreign Subsidiary, if Debtor
demonstrates to Secured Party’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Foreign Subsidiary creates a
present and existing adverse tax consequence to Debtor under the U.S. Internal
Revenue Code; and (iii) any license or contract (and any property the subject
matter thereof), in each case if the granting of a Lien in such license or
contract (or on such property) is prohibited by or would constitute a default
under the agreement governing such license or contract (but only to the extent
such prohibition is enforceable under applicable law, including, after giving
effect to Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of
the Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract (and the property subject thereof), as
applicable, shall automatically be subject to the security interest granted in
favor of Secured Party hereunder and become part of the “Collateral.”

Pursuant to the terms of a certain negative pledge arrangement with Secured
Party and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

WEST\275560994.6
368986-000139